DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[15, 11] change “the first fin mesa” to “a first fin mesa”.
[15, 12] change “the second fin mesa” to “a second fin mesa”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2018/0040713) (hereafter Chang).
Regarding claim 1, Chang discloses a method of forming a vertical fin field effect device, comprising: 
forming a masking block (109 and 701 in Fig. 7B, paragraph 0030 and 0032) on a vertical fin (403A, 403B, and 403C in Fig. 7B, paragraph 0024), wherein the masking block (109 and 701 in Fig. 7B) extends asymmetrically (see Fig. 7B, wherein lower portions of 701 extending from the sidewalls of lower portions of 403A-403C are asymmetrical to upper portions of 701 extending from the sidewalls of upper portions of 403A-403C) outward from the vertical fin sidewalls and endwalls, and a portion of the substrate 101 (Fig. 7B, paragraph 0025) 
removing (see Fig. 6B, paragraph 0026) at least a portion of the exposed portion of the substrate 101 (Fig. 6B) to form a recess 601 (Fig. 6B, paragraph 0026) and a fin mesa (603A, 603B, and 603C in Fig. 6B, paragraph 0026) below the vertical fin (403A, 403B, and 403C in Fig. 6B); 
removing (see Fig. 8B and paragraph 0032) a portion 603B (Fig. 7B, paragraph 0031) of the fin mesa (603A, 603B, and 603C in Fig. 7B) to form (see Figs. 7B and 8B; and also see paragraphs 0031 and 0032, wherein 603B is removed and then 701 is removed) an undercut recess 801B’ (Fig. 8B, paragraph 0031) below an overhanging portion of the masking block 701 (Fig. 7B); 
forming a spacer layer 903 (Fig. 9B, paragraph 0036, wherein “the liner oxide 903 is formed using a deposition technique, such as ALD, CVD, Sub Atmospheric Chemical Vapor Deposition (SACVD), or the like, or a combination thereof” such that 903 formed on 109) on the masking block 109 (Fig. 9B) and in the undercut recess 801B’ (Fig. 9B); and 
removing (see Fig. 10B and paragraph 0037) a portion (the portion of 903 formed on 109 in paragraph 0036) of the spacer layer (903 portion of 1001 in Fig. 10B; and see paragraph 0036, wherein “the liner oxide 903 and the dielectric material 905 (see FIGS. 9A and 9B) may not be shown separately, although they still exist”) to form an undercut spacer (903 portion of 1001 in Fig. 10B; and see paragraph 0036) in the undercut recess 801B’ (Fig. 11B). 
Regarding claim 2, Chang further discloses the method of claim 1, further comprising forming a fill layer 905 (Fig. 9B) in the recess 801 (Fig. 9B), and reducing (see Fig. 11B and paragraph 0037) the height of the fill layer to form an isolation plug 1001 (Fig. 11B, paragraph 0037).  

Allowable Subject Matter
1. 	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be 
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 3 would be allowable because a closest prior art, Chang et al. (US 2018/0040713), discloses a fin mesa (603A, 603B, and 603C in Fig. 6B, paragraph 0026); an undercut spacer (903 portion of 1001 in Fig. 10B; and see paragraph 0036); an isolation plug 1001 (Fig. 11B, paragraph 0037); wherein the top surface of the undercut spacer (903 portion of 1001 in Fig. 10B; and see paragraph 0036) is flush with the top surface of the fin mesa (603A and 603C in Fig. 11B) but fails to disclose a bottom spacer on the exposed top surface of the fin mesa and undercut spacer, and on the exposed top surface of the isolation plug. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a vertical fin field effect device, comprising: forming a bottom spacer on the exposed top surface of the fin mesa and undercut spacer, and on the exposed top surface of the isolation plug, wherein the top surface of the undercut spacer is flush with the top surface of the fin mesa in combination with other elements of the base claims 2 and 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 4-9 depend on claim 3.
	
Claims 10-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Chang et al. (US 2018/0040713), discloses forming a masking block (109 and 501 in Fig. 5B, paragraphs 0030 and 0025) on each of the two vertical fins (403A and 403C in Fig. 5B); and removing (see Fig. 6B) the exposed portion of the substrate 101 (Fig. 6B) to form a recess 601 (Fig. 8B, paragraph 0026) surrounding each of the masking blocks (see paragraph 0026, wherein 601 is formed and then 501 is removed), and a fin mesa 
In addition, a closest prior art, Chang et al. (US 2018/0040713), discloses forming a first masking block (leftmost 109 and leftmost 701 in Fig. 7B, paragraph 0030 and 0032) on a first vertical fin 403A (Fig. 7B, paragraph 0024); forming a second masking block (rightmost 109 and rightmost 701 in Fig. 7B, paragraph 0030 and 0032) on a second vertical fin 403C (Fig. 7B, paragraph 0024) adjacent to the first vertical fin 403A (Fig. 7B); and removing (see Fig. 6B, paragraph 0026) at least a portion of the exposed portion of the substrate 101 (Fig. 6B) to form a recess 601 (Fig. 6B, paragraph 0026) and a fin mesa (603A, 603B, and 603C in Fig. 6B, paragraph 0026) below the vertical fin (403A, 403B, and 403C in Fig. 6B) but fails to disclose removing a portion of the first fin mesa to form a first undercut recess below an overhanging portion of the first masking block and a portion of the second fin mesa to form a second undercut recess below an overhanging portion of the second masking block; forming a spacer layer on the first masking block and in the first undercut recess and on the second masking block and in the second undercut recess; and removing a portion of the spacer layer to form a first undercut spacer in the first undercut recess and a second undercut spacer in the second undercut recess. Additionally, the prior art does not teach or suggest a method of forming a pair 

A closest prior art, Chang et al. (US 2018/0040713), discloses a method of forming a pair of vertical fin field effect devices, comprising: forming two vertical fins (403A and 403C in Fig. 5B, paragraph 0024) on a substrate 101 (Fig. 7B, paragraph 0025); forming a masking block (109 and 501 in Fig. 5B, paragraphs 0030 and 0025) on each of the two vertical fins (403A and 403C in Fig. 5B), wherein the masking block (109 and 501 in Fig. 5B) extends a distance outward from the sidewalls and endwalls of each vertical fin (403A and 403C in Fig. 5B), wherein a portion of the YOR820162900US02 (M1826C)Page 29 of 33substrate 101 (Fig. 5B) surrounding each of the two masking blocks (109 and 501 in Fig. 5B) and between the two masking blocks (109 and 501 in Fig. 7B) is exposed; and removing (see Fig. 6B) the exposed portion of the substrate 101 (Fig. 6B) to form a recess 601 (Fig. 8B, paragraph 0026) surrounding each of the masking blocks (see paragraph 0026, wherein 601 is formed and then 501 is removed), and a fin mesa (603A and 603C in Fig. 6B, paragraph 0026) below each of the vertical fins (403A and 403C in Fig. 6B) but fails to teach removing a portion of each of the fin mesas to form an undercut recess below an overhanging portion of each of the masking blocks; forming a spacer layer on each of the masking blocks and in each of the undercut recess; and removing the spacer layer on the masking blocks to form an undercut spacer in each of the undercut recess as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same 
In addition, a closest prior art, Chang et al. (US 2018/0040713), discloses a method of forming a pair of vertical fin field effect devices, comprising: forming a first masking block (leftmost 109 and leftmost 701 in Fig. 7B, paragraph 0030 and 0032) on a first vertical fin 403A (Fig. 7B, paragraph 0024), wherein the masking block (leftmost 109 and leftmost 701 in Fig. 7B) extends asymmetrically (see Fig. 7B, wherein lower portions of 701 extending from the sidewalls of lower portion of 403A is asymmetrical to upper portions of 701 extending from the sidewalls of upper portion of 403A) outward from the first vertical fin sidewalls and endwalls, and a portion of the substrate 101 (Fig. 7B, paragraph 0025) surrounding the first masking block (leftmost 701 in Fig. 7B) is exposed; forming a second masking block (rightmost 109 and rightmost 701 in Fig. 7B, paragraph 0030 and 0032) on a second vertical fin 403C (Fig. 7B, paragraph 0024) adjacent to the first vertical fin 403A (Fig. 7B), wherein the second masking block (rightmost 109 and rightmost 701 in Fig. 7B) extends asymmetrically (see Fig. 7B, wherein lower portions of 701 extending from the sidewalls of lower portion of 403C is asymmetrical to upper portions of 701 extending from the sidewalls of upper portion of 403C) outward from the second vertical fin sidewalls and endwalls, and a portion of the substrate 101 (Fig. 7B, paragraph 0025) surrounding the second masking block (rightmost 109 and rightmost 701 in Fig. 7B) and between the second masking block (rightmost 701 in Fig. 7B) and the first masking block (leftmost 701 in Fig. 7B) is exposed; and removing (see Fig. 6B, paragraph 0026) at least a portion of the exposed portion of the substrate 101 (Fig. 6B) to form a recess 601 (Fig. 6B, paragraph 0026) and a fin mesa (603A, 603B, and 603C in Fig. 6B, paragraph 0026) below the vertical fin (403A, 403B, and 403C in Fig. 6B) but fails to teach removing a portion of the first fin mesa to form a first undercut recess below an overhanging portion of the first masking block and a portion of the second fin mesa to form a second undercut recess below an overhanging portion of the second masking block; forming a spacer layer on the first masking block and in the first undercut recess and on the second masking block and in the second undercut recess; .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813